            Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA

      v.
                                                                CRIMINAL NO. ELH 17-0232
    CLAUDIS LASSITER,

                   Defendant


                    GOVERNMENT’S RESPONSE IN OPPOSITION TO
                 DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

           On August 14, 2018, this Court sentenced Petitioner, Claudis Lassiter, to 126 months in

the custody of the Bureau of Prison (BOP), his second term of federal imprisonment for drug

trafficking charges. 1 As part of his plea, the defendant admitted being a member of a drug

conspiracy importing, processing, and distributing large quantities of cocaine, heroin, and fentanyl

in Maryland. The quantity of drugs involved in the conspiracy required the Court to impose a 10

year minimum mandatory sentence, and the Court sentenced Petitioner above both that mandatory

minimum and the bottom of his advisory guideline range.

           Now, due to the coronavirus outbreak and his medical condition (hypertension), the

defendant filed a pro se motion2 seeking his compassionate release, pursuant to 18 U.S.C. §

3582(c)(1)(A). Petitioner does not, however, appear to request a reduction in his sentence, but

immediate release to serve his sentence on home confinement. 3



1
  On November 28, 2007, the Honorable Andre M. Davis sentenced the defendant to 60 months in the BOP for
conspiracy to distribute cocaine (AMD-06-0448).
2
  Undersigned counsel has been informed that the Office of the Federal Public Defender reviewed Petitioner’s claim
and will not be entering their appearance on his behalf.
3
  The Court does not have authority to order the BOP to allow the defendant to serve his sentence on home
confinement. See United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010); See also United States v. Johnson,
Crim. No. JKB-14-0356, April 21, 2020, ECF 307, at 2 (“It is inherently the authority of the Bureau of Prisons to


                                                        1
          Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 2 of 14



         Regardless, relief should be denied. First, Petitioner has not exhausted his administrative

remedies within the BOP. 4 Second, he presents no “extraordinary or compelling” reason justifying

his release. And finally, on balance the sentencing factors set forth in 18 U.S.C. § 3553(a) do not

warrant a reduction in his sentence.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         The defendant entered into drug trafficking conspiracy. The Statement of Facts from his

plea agreement noted that:

         Beginning at a time unknown, but at least as early as September 2016, the
         Defendant, Claudis Lassiter, co-defendant 1, and co-defendant 2, conspired with
         others to obtain and distribute one kilogram or more of heroin at a street-level drug
         “shop” in the area of Boarman Avenue and Reisterstown Road in Baltimore City,
         Maryland. During the period of the conspiracy, the Drug Enforcement
         Administration (DEA) obtained authority to intercept the communications of co-
         defendant 2. While intercepting co-defendant 2’s cellular telephone, investigators
         heard co-defendant 2 coordinate shop operations with other members of his
         organization as well as with sources of supply. Additionally, investigators later
         intercepted a conversation between the Defendant and co-defendant 2. Through
         further investigation, it was determined that the Defendant was an alternate source
         of supply for co-defendant 2. Additionally investigators located an apartment
         where the Defendant, co-defendant 3, and co-defendant 4, stored and processed
         wholesale quantities of narcotics. Investigators were able to locate this apartment
         with use of a GPS tracking device on one of the Defendant’s vehicle and
         subpoenaed information from [the] McHenry Row apartment complex…located at
         1630 Whetstone Way, Apartment 521, Baltimore, MD 21230. On May 5, 2017,
         investigators installed two cameras within the Whetstone Apartment. From May
         4th through May 13th, 2017, co-defendant 3 was captured on video processing
         narcotics inside the kitchen of the Whetstone Apartment on at least five occasions.

         On May 11, 2017, investigators observed co-defendant 3 process narcotics within
         the Whetstone Apartment, then leave, meet with co-defendant 5, and conduct a
         suspected a drug transaction in co-defendant 5’s vehicle. Co-defendant 5 was
         stopped by investigators following this meeting and located in his vehicle were 30


transfer an inmate to home confinement, pursuant to 18 U.S.C. § 3624(c)”); United States v. Carden, 2020 WL
1873951 (D. Md. Apr. 15, 2020); United States v. Brown, 2020 WL 1479129. (D. Md. Mar. 26, 2020). The Court
can, however, order home confinement as a condition of supervised release if the Court grants relief.
4
   Petitioner’s motion indicates that he has exhausted his administrative remedies, and even the Federal Public
Defender filed a letter with the Court noting that he has, see ECF # 479, but, according to BOP records, Petitioner has
only requested and been denied release to home confinement, not compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A).
                                                          2
        Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 3 of 14



       grams of heroin, which confirmed the drug transaction between co-defendant 5 and
       co-defendant 3. On May 13, 2017, co-defendant 3 brought a large suitcase into the
       Whetstone Apartment and then proceeded to process narcotics. When co-defendant
       3 left the Whetstone Apartment, investigators arrested him and then searched the
       Whetstone Apartment. Investigators recovered from the apartment, approximately
       one kilogram of fentanyl, approximately 2990 grams of heroin, over two
       kilograms of cocaine, [a] twenty-ton kilogram press, []other processing equipment
       and drug cutting agents.

       On May 19, 2017, investigators executed search warrants at residences and a Honda
       Odyssey related to the Defendant and co-defendant 4. When investigators observed
       the Defendant walk towards the Honda Odyssey, they began to walk towards the
       Honda Odyssey as well and the Defendant jumped into the Honda Odyssey and
       quickly accelerated out of the spot. At the same time, [a DEA] Task Force Officer
       []was driving towards the area to assist other investigators. The Defendant then
       attempted to maneuver his car around [the] TFO’s vehicle and flee the area. Other
       investigators in the area were able to stop the Defendant after he drove into a dead
       end street.

       The Defendant agree[d] [as part of his plea] that it was reasonably foreseeable to
       him that members of the conspiracy would distribute over ten kilograms of heroin.

II.    LEGAL FRAMEWORK FOR “COMPASSIONATE RELEASE”

       The federal sentencing statute provides that an inmate cannot move for compassionate

release unless he exhausts his administrative remedies with the BOP or by showing that the BOP

failed to respond to his request within 30 days. Because Congress codified the exhaustion

requirement, the Court can only dispense with this requirement if the inmate demonstrates that the

administrative remedy is unavailable. Absent exhaustion or a showing of genuine unavailability,

the Court does not have authority to adjudicate an inmate’s motion for compassionate release. See

e.g., United States v. Wiggins, ELH-13-512, 2020 WL 2126882, at 2 (D. Md., May 5,

2020)(holding that exhaustion of remedies is a statutory requirement that may not be waived);

United States v. Johnson, JKB-14-0356, (D. Md, April 21, 2020)(a defendant may only move for

a reduction under § 3582(c)(1)(A) after he or she “has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [after] the



                                                 3
        Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 4 of 14



lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier”).

       Once the inmate exhausts his administrative remedies and confers authority on the Court

to rule on his motion, the Court can only reduce the inmate’s sentence upon a showing of

“extraordinary and compelling reasons” warranting the reduction; that the inmate is no longer a

danger to the community; and that the reduction would be consistent with the relevant Sentencing

Commission policy statement and the Section 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A)(i) and

U.S.S.G. § 1B1.13.

       A.      The Court’s Authority to Adjudicate Motions for Compassionate Release

       Under 18 U.S.C. § 3582(b), the district court has limited authority to modify a final

sentence. United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010); Dillon v. United States,

560 U.S. 817, 824-25 (2010) (noting that under Section 3582, the Court generally “may not modify

a term of imprisonment once it has been imposed”); United States v. Brown, RDB-16-553, at 2 (D.

Md. Mar. 26, 2020) (holding that the Court “may not modify the sentence imposed . . . unless

certain limited circumstances arise or as permitted under Rule 35 of the Federal Rules of Criminal

Procedure and 18 U.S.C. § 3582(c)”).

       B.      Statutory Grounds for Compassionate Release

       After exhaustion of administrative remedies, the statute establishes a two-step inquiry:

First: the Court must determine if an inmate is eligible for a sentence reduction that is: (A)

warranted by “extraordinary and compelling reasons”; and (B) consistent with applicable

Sentencing Commission Policy Statements. Second: if the Court finds the inmate is eligible for

compassionate release, it must then consider whether a sentence reduction is warranted according

to the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A); see also, Dillon,



                                                4
         Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 5 of 14



560 U.S. at 826-27 (holding that parallel language in Section 3582(c)(2) establishes a similar two-

step inquiry)).

                  1.       Eligibility for Compassionate Release Pursuant to 18 U.S.C. §
                           3582(c)(1)(A) and U.S.S.G. § 1B1.13

       The Sentencing Commission Policy Statement implementing 18 U.S.C. § 3582(c)(1)(A)

states that the Court may reduce a term of imprisonment if it determines that, in relevant part, the

requested reduction of the defendant’s sentence meets each of three criteria:

                  (1)      extraordinary and compelling reasons warrant the reduction;

                  (2)      the defendant is not a danger to the safety of any other person
                           or to the community, as provided in 18 U.S.C. § 3142(g);
                           and

                  (3)      the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       “[T]he Sentencing Commission is responsible for defining what should be considered

extraordinary and compelling reasons for sentence reduction under § 3582(c)(1)(A).” Hiller, 2020

WL 2041673 at *3 (citing 28 U.S.C. § 994(t)) (further citation and internal quotation marks

omitted).

                  According to the Commission’s Policy Statement, “extraordinary
                  and compelling reasons” exist where

                        (A) the defendant is suffering from a terminal or serious medical
                        condition;

                        (B) the defendant is over 65 years old, has failing health, and has
                        served at least ten years or 75 percent of his sentence, whichever
                        is less;

                        (C) the caregiver of the defendant’s minor child dies or becomes
                        incapacitated, or the defendant’s spouse or partner becomes
                        incapacitated and the defendant is the only available caregiver;
                        or

                        (D) “other reasons” as determined by the BOP.

                                                      5
          Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 6 of 14



Id. (citing U.S.S.G. § 1B1.13 cmt. n. 1(A)-(D)) (further citation and internal quotation marks

omitted). “U.S.S.G. § 1B1.13 cmt. n. 1 (D) is referred to as the ‘catch-all provision.’” Id. (citation

omitted).

                 2.       Consideration of the Section 3553(a) Sentencing Factors

        Even for those inmates who are statutorily eligible for a reduced sentence, compassionate

release is a “rare” and “extraordinary” remedy—even after expansion of the statute pursuant to the

First Step Act. United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); White v. United

States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019) (holding that “a compassionate release . . . is

an extraordinary and rare event.”); United States v. Mangarella, 2020 WL 1291835, at *2-3

(W.D.N.C. Mar. 16, 2020). 5

        If the Court determines that the inmate is eligible for a sentencing reduction, the Court

must then consider whether an exercise of its discretion to reduce the inmate’s sentence is

warranted according to the factors set forth in Section 3553(a) factors. Dillon, 560 U.S. at 827,

18 U.S.C. § 3582(c)(1)(A).

III.    THE BOP RESPONSE TO COVID-19

        The BOP has taken aggressive action to mitigate the danger of COVID-19. In early 2020,

the agency established a COVID-19 working group to develop responsive procedures in

consultation with experts from the Centers for Disease Control (“CDC”). On April 13, 2020, the

Bureau of Prisons implemented Phase Six of its Action Plan (“action plan”) in order to minimize

the risk of COVID-19 transmission into its facilities, extending prior mitigation measures, to




5
 To the extent an inmate simply asks the Court to modify the location of his sentence, that determination lies solely
with the BOP. 18 U.S.C. §§ 3621(b) and 3624(c) (precluding judicial review of BOP placement decisions).


                                                         6
          Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 7 of 14



include enhanced modified operations for all institutions under May 18, 2020. 6 The action plan

comprises several preventive and mitigation measures, including the following:

         Screening of Inmates and Staff: All new BOP inmates are screened for COVID-
         19 symptoms and risk of exposure. Asymptomatic inmates with a documented risk
         of exposure will be quarantined, and symptomatic inmates with documented risk of
         exposure will be isolated and tested pursuant to local health authority protocols. In
         areas with sustained community transmission, all facility staff will be screened for
         self-reported risk factors and elevated temperatures. Staff registering a temperature
         of 100.4 degrees or higher will be barred from the facility on that basis alone.

         Contractor Access: Contractor access to BOP facilities is restricted to only those
         performing essential services (including medical or mental health care) or those
         who perform necessary maintenance on essential systems. All volunteer visits are
         suspended absent authorization from the Deputy Director of BOP. Any contractor
         or volunteer who requires access will be screened using the same procedures as
         applied to staff prior to entry.

         Quarantine Logistics: The action plan directs all BOP institutions to assess their
         stockpiles of food, medicines, and sanitation supplies and to establish quarantine
         areas within their facilities to house any detainees who are found to be infected with
         or at heightened risk of being infected with coronavirus pursuant to the screening
         protocol.

         Suspension of Social Visits and Tours: BOP has placed a 30-day hold on all social
         visits, such as visits from friends and family, to limit the number of people entering
         the facility and interacting with detainees. In order to ensure that familial
         relationships are maintained throughout this disruption, BOP has increased
         detainees’ telephone allowance to 500 minutes per month. Tours of facilities are
         also suspended for at least the first 30 days that the action plan is in effect.

         Suspension of Legal Visits: BOP has placed a 30-day hold on legal visits, though
         such visits will be permitted on a case-by-case basis after the attorney has been
         screened for infection in accordance with the screening protocols for prison staff.

         Suspension of Inmate Movements: BOP has also ceased the movement of inmates
         and detainees among its facilities for at least the first 30 days that the action plan is
         in effect. Though there will be exceptions for medical treatment and other
         exigencies, this will prevent transmissions between institutional populations.
         Likewise, all official staff travel has been cancelled, as has most staff training.




6
  The Bureau of Prisons has extended and enhanced its modified operations plans since the onset of the novel
coronavirus pandemic, and the government expects these efforts will continue in subsequent phases of the action plan.


                                                         7
          Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 8 of 14



         Modified Operations: Finally, the action plan requires wardens at BOP facilities
         to modify operations in order to maximize social distancing. 7

         On April 23, 2020, the BOP accounted that it had recently begun expanding COVID-19

testing of inmates utilizing the Abbott ID NOW instrument for Rapid RNA testing at select

facilities experiencing widespread transmission. 8 The BOP will continue testing of symptomatic

inmates, as recommended by the CDC, and rapid resting of newly symptomatic inmates will enable

the Bureau to confirm diagnoses quickly and isolate inmates appropriately. The BOP is also

expanding testing and appropriate medical isolation of asymptomatic inmates, in order to slow

transmission within institutions.

         The measures enumerated in the action plan, and the expansion of COVID-19 testing, are

designed to sharply mitigate the risk of COVID-19 transmission into BOP facilities. As

communicated to the government, BOP professionals will continue to monitor the path of the virus

and adjust its practices as necessary to maintain the safety of BOP inmates. Raia, No. 20-1033, at

8 (Third Circuit taking note of the “BOP’s statutory role, and its extensive and professional efforts

to curtail the virus’s spread”).

IV.      CONDITIONS AT FCI FORREST CITY MEDIMUM

         The Bureau of Prisons currently houses the defendant at FCI Allenwood Low, a

Pennsylvania-based low security correctional institution with an adjacent medium security facility

and a penitentiary. https://www.bop.gov/locations/institutions.                  As of June 18, 2020, FCI

Allenwood Low housed 1,131 inmates, and reported ZERO active cases of COVID-19 among the

inmates or staff. See https://www.bop.gov/coronavirus/.



7
 Further details are available at bop.gov/coronavirus/covid19_status.jsp, and at the regularly updated resource page,
bop.gov/coronavirus/.
8
     Bureau    of    Prisons    Expands     COVID-19      Testing,   April    23,           2020,     available    at
https://www.bop.gov/resources/news/pdfs/20200423_press_release_covid19_testing.pdf.

                                                         8
          Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 9 of 14



        In addition to the BOP’s action plan, and expanded testing, the Department of Justice

expanded eligibility for transfer to home confinement in an effort to allow appropriate inmates to

serve their sentences at home during the pandemic. 9 As noted, Petitioner applied for and was

denied release to home confinement.

V.      THE DEFENDANT’S MOTION FOR RELEASE SHOULD BE DENIED

        Before an inmate moves the district court for compassionate release, he must exhaust

administrative remedies with the Bureau of Prisons (“BOP”). See United States v. Underwood,

TDC-18-201 (D. Md. Apr. 10, 2020), ECF No. 185 at 3 (“[T]he Court finds no basis to waive the

requirement.”); United States v. Johnson, JKB-14-356 (D. Md. Apr. 21, 2020), ECF No. 307 at 2

(“…§ 3582(c)(1)(A) mandates that the defendant exhaust his or her administrative remedies prior

to seeking relief in this Court.”); United States v. Mel, 2020 WL 2041674, at *1 (D. Md. Apr. 28,

2020) (Chuang, J.); United States v. Maycock, GLR-14-133 (D. Md. May 12, 2020), ECF No. 69

at 2 (“[T]he Court may not consider a request for a sentence reduction unless the prisoner has

exhausted administrative remedies . . . or by waiting for a period of thirty days following the

Warden’s receipt of the request.”). See also United States v. Raia, No. 20-1033, at 7 (3d Cir. 2020)

(failing to exhaust administrative remedies under Section 3582 “presents a glaring roadblock

foreclosing compassionate release”). This means that the inmate must show that the BOP already

denied his request for compassionate release or that the BOP failed to respond to his request within

30 days. The burden is on the inmate to demonstrate that he has exhausted administrative remedies

and that there are extraordinary and compelling reasons to reduce her sentence. 18 U.S.C.




9
  Given the surge in positive cases at select sites and in response to the Attorney General directives, the BOP began
immediately reviewing all inmates who have COVID-19 risk factors, as described by the CDC, to determine which
inmates were suitable for home confinement. Between March 26, 2020 (the date of the Attorney General's original
memo) and June 16, 2020, BOP placed an additional 4234 inmates on home confinement; an increase of 148%. See
https://www.bop.gov/coronavirus/index.jsp
                                                         9
        Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 10 of 14



§ 3582(c)(1)(A); United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (holding that an inmate, “as the §

3582(c)(2) movant, bears the burden of establishing” eligibility).

       According to BOP records, as of June 18, 2020, Petitioner has not filed for a reduction in

sentence (RIS) nor has he been prevented from seeking relief within BOP. While Petitioner has

requested and been denied release to home conferment, he has not requested compassionate

release. As a result, Petitioner has not exhausted his administrative remedies, and this Court lacks

authority to consider his motion. See 18 U.S.C. § 3582(c)(1)(A).

       A.      Even if the Defendant Exhausted Administrative Remedies, He is Not Entitled
               to Compassionate Release

       Moreover, even if the Court determined that Petitioner exhausted his administrative

remedies through his request for release to home confinement, fear of contracting the novel

coronavirus while incarcerated is not sufficient reason for granting compassionate release. See

Hiller, 2020 WL 2041673 at *4. “Simply put, the coronavirus is not tantamount to a ‘get out of

jail free’ card.” Id. (internal citations and quotation marks omitted). A defendant is only eligible

for a reduction in his sentence under 18 U.S.C. § 3582(c)(1)(A) if: (1) extraordinary and

compelling reasons warrant the reduction; (2) the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) the reduction is

consistent with the Sentencing Commission’s Policy Statement. U.S.S.G. § 1B1.13.

               1.      Defendant does not identify any “extraordinary and compelling
                       reason” making him eligible for release
        The defendant is not terminally ill, not over 65 years of age, nor suffering from a “serious

physical or medical condition. Application Note 1(A)(ii)(I) to U.S.S.G. § 1B1.13 defines “a

serious physical or medical condition [as one]… that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which he

                                                10
         Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 11 of 14



or she is not expected to recover.” Recently, the Department of Justice indicated, that at least

during the pandemic, an inmate who presents one of the CDC risk factors, as confirmed by medical

records, and who is not expected to recover from that condition, presents an “extraordinary and

compelling reason” allowing compassionate release under the statute and guideline policy

statement, even if that condition in ordinary times would not allow compassionate release.

        The defendant asserts that his “hypertension,” which had been confirmed through his

medical records, represents the “extraordinary and compelling reason” justifying his release.

Despite Petitioner’s claim, the CDC does not list hypertension as a risk factor. In fact, the CDC

in the Frequently Asked Question section of their website, specifically indicates that hypertension

and high blood pressure are not risk factors. 10 As a result, the defendant does not present an

“extraordinary and compelling circumstance,” even under BOP relaxed standards, entitling him to

compassionate release.

        Petitioner points to United States v. Sawicz, WL1815851, a case from the Eastern District

of New York, where a judge found hypertension to be the extraordinary and compelling reason

justifying compassionate release. Petitioner’s case, however, differs from Sawicz in many aspects.

First, Sawicz was decided at the earliest stages of the pandemic. Second, the Sawicz court

acknowledged that hypertension, “d[id] not place [Sawicz] squarely within any of the Policy

statement’s definitions of ‘extraordinary and compelling reasons,’” Id, but, unlike here, the

Government did not challenge the assertion that hypertension was an extraordinary or compelling




10
    At this time, [the CDC] do[es] not think that people with high blood pressure and no other underlying health
conditions are more likely than others to get severely ill from COVID-19. Although many people who have gotten
severely ill from COVID-19 have high blood pressure, they are often older or have other medical conditions like
obesity, diabetes, and serious heart conditions that place them at higher risk of severe illness from COVID-19. See
www.cdc.gov › coronavirus › 2019-ncov › faq (6/18/20)



                                                       11
           Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 12 of 14



reason justifying release. Third, the inmate was serving his sentence at FCI Danbury, where a

COVID-19 outbreak had occurred. 11 Fourth, the court waived the administrative exhaustion

requirement, mainly because fifth, Sawicz had only a very short time remaining on his sentence.

At the time of the filing of his motion, Sawicz was already being processed for placement in a

halfway house. The Court reasoned that forcing him to wait 30 days to exhaust the administrative

requirement, while serving his sentence in an institution where an outbreak had occurred, “would

put him at significant risk of suffering catastrophic health consequences.” Id. Aside from a similar

diagnosis, none of these factors apply to Petitioner’s case.

                   2.       Defendant’s Dangerousness to the Community under 18 U.S.C.
                            § 3142(g)
          Even if the Court, like in Sawicz, determined that Petitioner’s hypertension established an

extraordinary or compelling reason justifying release, the Court must address the defendant’s

dangerousness to community using the factors set forth in 18 U.S.C. § 3142(g) (the provision

governing pre-trial release). Here, the defendant’s count of conviction, if charged today, would

afford the Government the rebuttal presumption of the defendant’s detention pending trial, see 18

U.S.C. § 3142(e)(3)(A), and countless courts have identified drug trafficking as an inherently

dangerous crime. In this particular case, Petitioner imported and sold vast quantities of dangerous

drugs including fentanyl and carfentanyl, and while not necessarily directly traceable to this

defendant, those drugs cause several overdose deaths during the period of the conspiracy.

          The defendant poses the same danger to the community as all recidivist drug traffickers.

Given the ongoing carnage in Baltimore City (even during the pandemic), caused principally by

feuds over drug territory, the Court should look closely at the defendant’s criminal record, which




11
     As of June 17, 2020, FCI Danbury had six inmates and one staff member positive for the virus
                                                         12
        Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 13 of 14



includes a prior federal drug conviction, and his behavior while in BOP, which includes during his

first period of confinement an administrative finding for assault, before recommending release. In

short, the Government believes the defendant, a two-time federally convicted drug trafficker,

remains a danger to the community.

       B.      On Balance the 3553(a) Factors Do Not Justify Release

       Even if the defendant exhausted his administrative remedies (which he has not), or

identified an extraordinary or compelling reason making him eligible for release (which he does

not), and the Court determined that the defendant was not a danger to the community (which it

cannot), the defendant’s motion should still be denied after consideration of the factors set forth in

18 U.S.C. § 3553(a).

       First, the defendant is a recidivist drug trafficker, who has spent considerable time in

federal prison. His instant convictions involves the wholesale importation of vast quantities of

drugs into Maryland which led to confirmed overdose deaths and immeasurable misery in the

community. This Court sentenced him above both his mandatory minimum sentence and the

bottom of his guideline range. Petitioner has served less than one-third of his second federal

sentence.

       Second, during his confinement for his first conviction, the defendant accrued several

administrative infractions. Most notably, BOP assessed administrative penalties against the

defendant for disruptive behavior and assault (See Ex. 1). Given the COVID-19 limitation placed

on direct supervision of inmates on supervised release, the Court needs assurances that defendants

will follow rules and obey their case agents. His initial poor adjustment in BOP coupled with his

second federal conviction upon release does not inspire confidence that the defendant will comply

with supervision.



                                                 13
         Case 1:17-cr-00232-ELH Document 482 Filed 06/19/20 Page 14 of 14



        Finally and most importantly, the defendant possess no extraordinary or compelling reason

justifying his release. Coronavirus itself is being handled well within the BOP and FCI Allenwood

Low in particular. FCI Allenwood Low reports ZERO cases of COVID-19. Petitioner’s fear of

contracting the virus is insufficient to justify his release, and aside from his own self-serving

statements, Petitioner offers no other basis for his compassionate release.

VI.     CONCLUSION

        The Government respectfully requests that the defendant’s motion for a compassionate

release be denied. 12

                                                     Respectfully submitted.

                                                     Robert K. Hur
                                                     United States Attorney



                                                     James T. Wallner
                                                     Assistant United States Attorney


                                      CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020, a copy of the foregoing motion in opposition was

mailed postage paid to:

        Claudis Lassiter (42543-037)
        LSCI Allenwood
        P.O. Box 1000
        White Dear, PA 17887



                                                     James T. Wallner
                                                     Assistant United States Attorney



12
   Should the Court grant relief, the Government requests that the Court order that the inmate be held in quarantine
for 14 days prior to release to insure that BOP is not releasing an already infected person into the community.
                                                        14
